I respectfully dissent.
Although I agree with the majority's analysis of the pertinent case law, I believe that we still need to address the merits of this case.
As noted in the majority opinion, William Bond pursued a direct appeal in Hamilton County. A court in Hamilton County said that Mr. Bond should pursue a mandamus action in Franklin County. As a result, Mr. Bond filed a mandamus action in Franklin County. Now a court in Franklin County is saying that Mr. Bond should have pursued a direct appeal in Hamilton County.
I believe the trial court in Hamilton County was wrong to dismiss the direct appeal. However, because the court in Hamilton County reached the wrong result, Mr. Bond no longer has an adequate remedy at law. Because he no longer has an adequate remedy at law through no fault of his own, I believe the merits of his case should be addressed by us in the mandamus action.
The Ohio Constitution requires courts to provide an avenue for people who have been harmed. I believe that we must uphold that requirement of the Ohio Constitution both in spirit and in the letter. The mistake of the Hamilton County court therefore forces us to address the merits of this claim. Since the majority of this panel denies Mr. Bond a review of the merits of his case, I respectfully dissent.